Exhibit 10.13
 
OPERATING AGREEMENT
 
This Operating Agreement (this "Agreement") is dated December 23,2010, and is
entered into in Huainan City, Anhui Province, People's Republic of China ("PRC
or "China") by and among Qiyang County Xiangmei Food Technical Research and
Development Co., Ltd. ("Party A") and Hunan Xiangmei Food Co., Ltd. ("Hunan
Xiangmei" or "Party B"), and the sole shareholder holding 100% of the issued and
outstanding equity interests of Party B (the "Shareholder of Party B" or "Party
CV Party A, Party B, and Party C are each referred to in this Agreement as a
"Party" and collectively as the "Parties."


 
RECITALS
 
1.   Party A, a company incorporated in the PRC as a foreign investment
enterprise, specializes in the research and development of agriculture products
and consulting service;
 
2.   Party B is engaged in the sale and production of frozen food, ice cream and
other food (collectively the "Business").
 
3.   The Shareholders of Party B collectively own 100% of the equity interests
of Party B;
 
4.    Party A has established a business relationship with Party B pursuant to
that certain Consulting Services Agreement dated December 23, 2010 (hereinafter
"Consulting Services Agreement"):
 
5.    Pursuant to that the Consulting Services Agreement, Party B is obligated
to make regular payments of consulting services fee to Party A during the term
of the Consulting Services Agreement However, no payment has yet been made, and
Party B's daily operation has a material effect on its ability to make such
payments to Party A; and
 
 
1

--------------------------------------------------------------------------------

 
 
6.    The Parties are entering into this Agreement to clarify certain matters in
connection with Party B's operations in order to ensure Party B's ability to
meet its obligations under the Consulting Services Agreement, including payment
of consulting services fee.


 
NOW THEREFORE, all Parties of this Agreement hereby agree as follows through
negotiations:
 
1.          Party A agrees, subject to Party B's agreement to relevant
provisions of this Agreement, to be Party B's guarantor in connection with the
contracts, agreements and transactions executed between Party B and any third
party, and to provide full guarantee for the performance of such contracts,
agreements or transactions by Party B. Party B agrees, as a counter-guarantee,
to pledge all of its relevant assets, including accounts receivable, to Party A.
Pursuant to such guarantee arrangement, Party A may, pursuant to Section 5,
enter into written guarantee agreements with Party B's counter-parties to assume
guarantor liability, upon which Party B and Party C shall take all necessary
actions (including, but not limited to, executing relevant documents and
commencing relevant registrations) to carry out the counter-guarantee
arrangements to be provided to Party A.
 
2.          In consideration of Section 1 herein and to ensure the performance
of the various arrangements between Party A and Party B, including related
payment obligations of Party B to Party A, Party B and the Party C hereby
jointly agree that Party B shall not, without the prior written consent of Party
A, conduct any transactions which may materially affect the assets, ™
obligations, rights or the operations of Party B (excluding proceeding with
Party B's normal business operation and the lien obtained by relevant counter
parties due to such proceedings).
 
Such transactions shall include, without limitation the following:
 
 
2

--------------------------------------------------------------------------------

 
 
2.1 To borrow money from any third party or assume any debt;
 
2.2 To sell or acquire from any third party any asset or right, including, but
not limited to, any intellectual property rights;
 
2.3 To provide any guarantees to any third parties using its assets or
intellectual property rights; or
 
2.4 To assign to any third party its business agreements.
 
3.   In order to further ensure Party B's performance of the various
arrangements between Party A and Party B, including related payment obligations
of Party B to Party A, Party B and Party C hereby jointly agree to accept the
corporate policies provided by Party A in connection with Party B's daily
operations, financial management and the employment and dismissal of Party B's
employees.
 
4.   Party B and Party C hereby jointly agree that Party C shall appoint such
individuals as recommended by Party A to be Directors of Party B, and shall
appoint members of Party A's senior management as Party B's General Manager,
Chief Financial Officer, and other senior officers. If any member of such senior
management leaves or is dismissed by Party A, he or she will lose the
qualification to take any other position with Party B, and Party B shall appoint
another member of Party A's senior management as recommended by Party A to take
such position. The person recommended by Party A in accordance with this section
shall have the qualifications necessary to be a Director, General Manager, Chief
Financial Officer, and/or other relevant senior officers pursuant to applicable
laws.
 
 
3

--------------------------------------------------------------------------------

 
 
5.   Party B, together with Party C, hereby jointly agree and confirm that Party
B shall first seek guarantee from Party A if Party B requires any guarantee for
its performance of any contract or loan in the course of its business operation.
Under such circumstances, Party A shall have the right, but not the obligation,
to provide the appropriate guarantee to Parry B at its sole discretion. If Party
A decides not to provide such guarantee, Party A shall issue a written notice to
Party B immediately and Party B shall seek a guarantee from other third party.
 
6.   In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right, but not the obligation, to
terminate all agreements between Party A and Party B, including, but not limited
to, the Consulting Services Agreement.
 
7.   Any amendment to this Agreement shall be made in writing. The amendments
duly executed by all Parties shall be deemed as a part of this Agreement and
shall have the same legal effect as this Agreement
 
8.   If any provision or provisions of this Agreement shall be held to be
invalid, illegal, unenforceable or in conflict with the laws and regulations of
the jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
9.    Party B and Party C shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Party A, Party
B and Party C hereby agree that Party A may assign its rights and obligations
under this Agreement if necessary and such transfer shall only be subject to a
written notice sent to Party B and Party C by Party A, and no any further
consent from Party B or Party C will be required.
 
 
4

--------------------------------------------------------------------------------

 


10.    The Parties hereby acknowledge and agree the confidentiality of all oral
and written materials exchanged relating to this Agreement No Party shall
disclose the confidential information to any other third party without the other
Party's prior written approval, unless: (a) it was in the public domain at the
time it was communicated (unless it entered the public domain without the
authorization of the disclosing Party); (b) the disclosure was in response to
the relevant laws, regulations, or stock exchange rules; or (c) the disclosure
was required by any of the Party's legal counsel or financial consultant for the
purpose of the transaction of this Agreement However, such legal counsel and/or
financial consultant shall also comply with the confidentiality as stated
hereof. The disclosure of confidential information by employees or agents of any
Party is deemed to be an act of such Party, and such Party shall bear all
liabilities of the breach of confidentiality. If any provision of this Agreement
is found by a proper authority to be unenforceable or invalid, such
unenforceability or invalidity shall not render mis Agreement unenforceable or
invalid as a whole.
 
11.   This Agreement shall be governed and construed in accordance with PRC law.
 
12.   The Parties shall strive to settle any disputes arising from the
interpretation or performance of this Agreement through amicable negotiations.
If such dispute cannot be settled, any Party may submit such dispute to China
International Economic and Trade Arbitration Commission ("CEETAC") for
arbitration. The arbitration shall abide by the current rules of CDETAC, and the
arbitration proceedings shall be conducted in Shanghai, China in Chinese. The
judgment of the arbitration shall be final and binding upon the Parties.
 
 
5

--------------------------------------------------------------------------------

 
 
13.    This Agreement shall be executed by a duly authorized representative of
each Party as of the date first written above and becomes effective
simultaneously.
 
14.   The Parties confirm that this Agreement shall constitute the entire
agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous verbal and written
agreements and understandings.
 
15.   The term of this Agreement is twenty (20) years unless early terminated in
accordance with the relevant provisions herein or by any other agreements
reached by all Parties. The term may only be extended upon Party A's written
confirmation prior to the expiration of this Agreement and the extended term
shall be determined by the Parties hereto through mutual negotiations.
 
16.   This Agreement shall be terminated on the expiration date unless it is
renewed in accordance with the relevant provisions herein. During the effective
term of this Agreement, neither Party B nor Party C may terminate this Agreement
Party A shall have the right to terminate this Agreement at any time by giving a
thirty (30) day prior written notice to Party B and Party C.
 
17.    This Agreement has been executed in four (3) duplicate originals in both
English and Chinese.  Each Party has received one (1) original, and all
originals shall be equally valid.


 
[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
 [SIGNATURE PAGE]


 
IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.


 

  PARTY A:  Qiyang County Xiangmei Food Technical Research and Development Co.,
Ltd.           Legal/Authorized Representative           Name: Zhou Taiping    
      Title: Legal Representative               PARTY B: Hunan Xiangmei Food
Co., Ltd.           Name: Zhou Taiping           Title: Legal Representative

 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


 
Shareholders of Hunan Xiangmei
 




 
Zhou Taiping
Owns 100% of Hunan Xiangmei
 
 
 
 
8